Citation Nr: 0714986	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for thyroid cancer, to 
include as secondary to exposure to ionizing radiation and/or 
to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board previously remanded 
this case in November 2005.

In the November 2005 remand, the Board further noted that the 
veteran had submitted a form in June 2004 in which he 
expressed dissatisfaction with a June 2004 rating decision, 
in which the RO granted service connection for a left humerus 
disorder and scars and assigned evaluations of, respectively, 
zero and 10 percent, effective September 30, 2003; and denied 
service connection for bilateral hearing loss, tinnitus, and 
thyroid cancer.  As the veteran had not specified the areas 
of disagreement, the Board directed the RO to take 
appropriate action to clarify the veteran's Notice of 
Disagreement and to issue a Statement of the Case as 
appropriate.  Such RO action, however, has not been 
accomplished to date.  Accordingly, the Board redirects the 
RO to follow through with the previously requested action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and finds that 
additional development is required on several fronts prior to 
a final Board adjudication of the veteran's claim.

First, the Board has reviewed the report of the veteran's 
July 2006 VA examination, in which the examiner confirmed a 
diagnosis of thyroid cancer and noted the veteran's reported 
history of working with nuclear weapons and reactors during 
service.  The examiner opined that "[i]f the patient has 
been exposed to radiation through these routes it is entirely 
possible the patient's thyroid cancer was due to his military 
service."  

While the examiner reviewed the claims file, he did not cite 
to a January 2004 letter from the Department of the Navy 
indicating that, although the veteran was assigned to a 
nuclear-powered aircraft carrier during service, there was no 
evidence of the type of individual monitoring conducted in 
cases of duties involving occupational exposure to ionizing 
radiation.  The Department of the Navy further indicated that 
"[t]he absence any monitoring results in our registry 
indicates that any exposure he may have received was 
sufficiently low so as to be indistinguishable from 
background radiation."

Given this, as well as the relatively indefinite nature ("it 
is entirely possible") of the VA examiner's opinion, a 
further medical opinion is needed to address the possibility 
of a non-radiation causal connection between thyroid cancer 
and service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (a doctor's statement framed in terms such as 
"could have been" is not probative).  Preferably, and if 
possible, this opinion should be rendered by the VA doctor 
who conducted the July 2006 examination.

Second, the veteran has submitted a favorable November 2006 
Social Security Administration (SSA) disability benefits 
decision, with references to his claimed thyroid cancer, but 
the record does not reflect that efforts have been made to 
obtain corresponding medical documentation to date.  Such 
efforts are necessary, pursuant to 38 C.F.R. § 3.159(c)(2).  
See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Finally, the veteran notified the AMC in June 2006 of 
upcoming visits to the Augusta, Georgia VA Medical Center 
(VAMC), including an endocrinology consultation in July 2006.  
Efforts to retrieve records of such treatment are necessary, 
particularly as the Board notes that the most recent VA 
outpatient treatment records of the veteran were received in 
March 2006.  38 C.F.R. § 3.159(c)(2).  

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted and requested 
to provide all medical evidence 
associated with the veteran's favorable 
November 2006 decision.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Also, the Augusta VAMC should be 
contacted and requested to provide 
records of all treatment of the veteran 
dated since March 2006.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran's claims file 
should be forwarded to a VA doctor, 
preferably the doctor who conducted the 
July 2006 VA examination, for a 
supplemental medical opinion as to the 
etiology and nature of his claimed 
thyroid cancer.  Based on a review of the 
entire claims file, the doctor is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's thyroid 
cancer is related to his period of active 
service even in the absence of 
corroborated exposure to ionizing 
radiation.  A complete rationale should 
be given for all opinions and conclusions 
expressed by the doctor.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
thyroid cancer, to include as secondary 
to exposure to ionizing radiation and/or 
to the herbicide Agent Orange, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


